Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
	This communication has been issued in response to Applicant’s submitted claim language filed 19 July 2019.  Claims 1-38 are pending in this application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/11/2019 & 4/15/2021 were filed after the mailing date of the disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 20 & 38 recite the limitation "loading the results into a structured dataset".  There is insufficient antecedent basis for this limitation in the claim.  The 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-20 & 22-38 are rejected under 35 U.S.C. 103 as being unpatentable over Adinolfi et al (USPG Pub No. 20060235714A1; Adinolfi hereinafter) in view of Siebel et al (USPG Pub No. 20170006135A1; Siebel hereinafter).


receiving at least one metadata file that specifies values for parameters and ruleset mappings specifying logical rules for transforming data feeds (see pp. [0212-0214]; e.g., the reference of Adinolfi provides a method for responding to requests for one or more of an on demand dataset, where “arriving metadata” {i.e. the received “at least one metadata file”, as taught by Applicant} is processed, where the arriving metadata characterizes sources of data, tenants, clients of the utility {i.e. “reference data utility”/”utility”; pp. [0135]} and entitlements of particular clients to data from particular sources and value-add services.  According to paragraph [0212], the “utility” maintains current metadata on sources, clients, and entitlements in order to adapt its configuration, and to control the processing of all other requests.  New metadata information {i.e. arriving metadata} characterizing a source is handled by creating or updating at least a “source profile”, where the source profile contains “control information needed to cleanse, quality enhance, and transform data from that source into repository entity fields”, for example, reading on Applicant’s claimed limitation, as metadata is received and includes control information {i.e. considered equivalent to Applicant’s “ruleset mappings specifying logical rules”}).    
wherein each data feed is to be received from a networked data source (see pp. [0298]; e.g., paragraph [0298] provides teachings for the formation of a “financial multi-source multi-tenant data repository” including information elements from a plurality of sources, with an example discussing source feeds being received from at least three 
loading the results into a structured dataset (see pp. [0408]; e.g., the primary reference teaches of employing standard extract-transform-load (ETL) processes for source items which have already been extracted from the original source dataset, and selecting them one by one to be normalized {i.e. structure modifications, code lookups, application of standards}.  Changes are made at a source item level {i.e. structural} and/or attribute level {i.e. data format}, and are recorded as annotations in the ETSDT at the source item level.  As stated within at least paragraph [0452], the invention, “...provides the capability for the customer to specify the output format for delivery of the data in customer specific format or an industry standard format. The invention allows for delivery of information to a customer to take the form of loading the identified data into a data mart own by that customer”, thus, loading identified data into a data mart is considered equivalent to Applicant’s “loading the results into a structured dataset”.  As stated within the applied 35 USC 112 rejection above, the phrase, “loading the results” or the act of “loading”, is not supported within Applicant’s claim language, nor elaborated upon within the provided Disclosure, and it is not clear as to what “the results” are, from where do “the results” originate, and how they are to be processed); 
validating that the values of the parameters and the logical rules for transforming the data feeds are not inconsistent for each data feed (see pp. [0381], [0385-0386], [0510-0512]; e.g., the primary reference teaches of performing an “automatic cleansing phase”, which uses normalized data as input from a previous normalization process, verification that the source attribute values conform to one or more of a source description, reading on Applicant’s claimed limitation, as verification of attribute values is performed along with protocol and format handling considerations, considered equivalent to Applicant’s “validating...the values of the parameters”).
The reference of Adinolfi does not appear to recite the limitations of, “generating data rules that specify one or more standards in accordance with the validated values of the parameters and the validated logical rules for transforming each data feed into a transformed record for loading into the structured dataset”, “generating an executable data processing application for a runtime environment”, “receive source data comprising a data feed from one or more data sources”, and “transform the source data into transformed data that satisfies the one or more standards of the structured dataset in compliance with the generated data rules”.
The reference of Siebel recites the limitations of, “generating data rules that specify one or more standards in accordance with the validated values of the parameters and the validated logical rules for transforming each data feed into a transformed record for loading into the structured dataset” (see pp. [0177-0179]; e.g., 
“generating an executable data processing application for a runtime environment” (see pp. [0177-0179]; e.g., the Siebel reference teaches of providing at least a “type metadata component”, which causes a “type system” to merge definitions for different layers at runtime to generate composite types, including metadata from all three layers 
“receive source data comprising a data feed from one or more data sources” (see pp. [0146-0147]; e.g., the reference of Siebel teaches of receiving source data in the form of one or more data feeds from one or more data sources.  An “integration component” includes one or more servers, nodes, or other resources that receive disparate data provided from a wide range of data sources, such as social media and census data and/or crowd source data from sensors, for example.  Additionally, at least paragraph [0470] teaches of utilizing “data feeds” utilizing the platform providing for monitoring and analyzing machine data); and 
“transform the source data into transformed data that satisfies the one or more standards of the structured dataset in compliance with the generated data rules” (see pp. [0103], [0155] ; e.g., the reference of Siebel teaches of one or more of a plurality of components, such as an “integration component”, to at least transform and process data based on the “type system”.  The Integration component provides transformation of data from a source format into a format in accordance with one or more data models, such as “Canonical data models” which “...may provide a foundation for a company's data structure, using the XML data exchange standard for the relevant industry”, 
The combined Adinolfi and Siebel references are considered analogous art for being within the same field of endeavor, which is big data analytics and data integration.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the generation of rules pertaining to the transformation of data and compliance with one or more standards, as taught by Siebel, with the method of Adinolfi, in order to provide an approach which extends existing applications at the same time it allows for the development of entirely new applications that are highly targeted and responsive to the explosion of new business process requirements. (Siebel; [0072])
As for Claim 3, Adinolfi teaches, wherein the structured dataset comprises a database (see pp. [0279-0280]; e.g., the reference of Adinolfi teaches of the utilization of at least a multi-source, multi-tenant entitlement repository with source based entitlement management, considered equivalent to Applicant’s “database”.  Additionally, paragraph [0419] teaches of utilizing a database for the storage of source-specific rules when applying different functions). 
As for Claim 4, Adinolfi teaches, 
reports accumulated and saved in the repository 20 of reference data utility 1 for data sources, clients’ function providers and regulators, respectively”, considered equivalent to Applicant’s “source data” comprising a data record”, as the data elements are maintained in a “data source” such as a repository), and 
wherein a parameter of the metadata file specifies a field of the data record that represents a key value for the data record of the source data (see pp. [0214]; e.g., as discussed within the cited paragraph [0214], new “metadata information” characterizing a source is created or updated within a source profile, where the source profile contains control information needed to cleanse, quality enhance, and transform data from that source into repository entity fields, thus, specifying one or more “fields”.  Authentication tokens are included as well, in order to provide for validating a source as the origin of arriving data, formats, and encodings and protocols for receiving datasets from the one or more sources, with the one or more tokens representing a “key value for the data record of the source data”). 
As for Claim 5, Adinolfi teaches, wherein a parameter of the metadata file specifies a mapping between the field that represents the key value of the source data and another field of the structured dataset that represents another key value of the structured dataset (see pp. [0212]; e.g., the primary reference teaches of arriving 
As for Claim 6, Adinolfi teaches, wherein a parameter of the metadata file specifies a format of the key value (see pp. [0214]; e.g., as discussed within the cited paragraph [0214], new “metadata information” characterizing a source is created or updated within a source profile, where the source profile contains control information needed to cleanse, quality enhance, and transform data from that source into repository entity fields, thus, specifying one or more “fields”.  Authentication tokens are included as well, in order to provide for validating a source as the origin of arriving data, formats, and encodings and protocols for receiving datasets from the one or more sources, with the one or more tokens representing a “key value for the data record of the source data”), and 
wherein the executable data processing application is configured to transform the key value to have the format specified by the parameter (see pp. [0214]; e.g., as discussed within the cited paragraph [0214], new “metadata information” characterizing a source is created or updated within a source profile, where the source profile contains control information needed to cleanse, quality enhance, and transform data from that source into repository entity fields, reading on the claimed limitation.  Paragraphs [0380-0381] teach of “automated attribute normalization processing” of arriving data from a source, and includes transforming source attribute values to target attribute values). 
As for Claim 7, Adinolfi teaches, further comprising: 
retrieving a default value for a parameter from a data storage; and defining the data rules based on the default value of the parameter (see pp. [0470-0471]; e.g., the reference of Adinolfi teaches of the insertion of “default activity blocks” for any phases for which no specification has been supplied, where activity blocks are sets of parameterized/tailored, processed, and converted specification information.  The “default activity blocks” can allow for overall flow of control yielded on the basis of the on demand dataset production process). 
As for Claim 8, Adinolfi teaches, wherein a logical rule specifies a format for a field of the structured dataset, the field including a data history value (e.g., pp. [0280-0286], [0293-0294]; e.g., the reference of Adinolfi Paragraphs [0280-0286] provide for a repository component which retains full information about the history and sourcing of all information elements, such as the chronological order of events pertaining to the information element in question, reading on Applicant’s claimed limitation. Paragraphs [0293-0294] discuss the managing of information and associated source based entitlements, where a repository is formed with the necessary information element structures, and used to store items that reside in one or more data stores, such as value added functions, documents, rule sets, and log records. Evolutionarily tracked data source tags (ETSDTs) are associated with any information element(s) in the repository, 

As for Claim 9, Adinolfi teaches, wherein the data history value includes a time stamp indicative of when the structured dataset including the data history value is updated (see pp. [0293-0294], [0305]; e.g., Paragraphs [0293-0294] discuss the managing of information and associated source based entitlements, where a repository is formed with the necessary information element structures, and used to store items that reside in one or more data stores, such as value added functions, documents, rule sets, and log records. Evolutionarily tracked data source tags (ETSDTs) are associated with any information element(s) in the repository, including timestamp information and descriptive information about one or more events associated with items of one or more repositories.  As stated within the cited paragraph [0305], “...An ETSDT stores event information associated with the information element which it annotates and essentially chronicles the evolutionary history of the information element. This includes information describing: creation of the element, modification of its properties, creation of versions, etc. Each event stored with an ETSDT carries various information (identifiers, event descriptions, user IDs, timestamps etc.”, reading on Applicant’s claimed limitation). 
As for Claim 10, Adinolfi teaches, wherein receiving the metadata file comprises parsing a header row of the metadata file to determine which parameters have specified values in the metadata file (see pp. [0404-0405]; e.g., the reference of Adinolfi teaches such as detailed headers, record structures or delimiters, and similar information which were based on one or more data provider supplied source dataset descriptions {i.e. metadata information}.  Adinolfi teaches of generating new values based on several sources and any process which references multiple sources of data). 
As for Claim 11, Adinolfi teaches, wherein transforming the source data into structured data that satisfies the one or more standards for the structured dataset as defined by the data rules comprises: 
determining that at least two different portions of the source data specify identical key values (see pp. [0341]; e.g., paragraph [0341] teaches of the performance of validation and cleansing of a single source dataset in isolation, so that a comparison process using multiple source datasets provide alternative values for the same referred entity to select the most reliable value, thus, determining more than one alternative value from the same referred entity having the same values.  Further elaboration is provided within at least paragraphs [0410-0412], where “cross-source processing” is performed with the selection of multiple sources referring to the same real-life entity causing the selection of the “best”/preferred item from alternatives provided by the different sources); and
 specifying a new key value for at least one of the two different portions of the source data, the new key value being different from the identical key values and based 
As for Claim 12, Adinolfi teaches, comprising retrieving one or more default values for one or more additional parameters that are not specified by the at least one metadata file, wherein defining the data rules is based on the default values of the one or more additional parameters (see pp. [0470-0471]; e.g., the reference of Adinolfi teaches of the insertion of “default activity blocks” for any phases for which no specification has been supplied, where activity blocks are sets of parameterized/tailored, processed, and converted specification information.  The “default activity blocks” can allow for overall flow of control yielded on the basis of the on demand dataset production process). 
As for Claim 13, Adinolfi teaches, wherein the metadata file include one or more semantic rules that specify a label for interpreting values of the transformed record (see 
As for Claim 14, Adinolfi teaches, wherein the parameters of the metadata file comprise a data quality parameter that specifies acceptable data values for including in the transformed record (see pp. [0182], [0207]; e.g., at least paragraph [0182] discusses a data acquisition and quality enhancement component which is responsible for selecting a preferred or recommended value from one or more sets of data obtained by comparing values from multiple sources describing a single referred entity attribute, considered equivalent to Applicant’s claimed limitation, as one or more “acceptable data values” through the creation and updating of a source profile, with the source profile containing control information needed to cleanse, quality enhance, and transform data from that source into repository entity fields). 
As for Claim 15, Adinolfi teaches, wherein the parameters of the metadata file comprise a data integrity parameter that specifies a key mapping scheme for the 
As for Claim 16, Adinolfi teaches, wherein the parameters of the metadata file comprise a data reporting parameter that specifies whether the transformed record of the structured dataset is configured to be read-optimized or write-optimized (see pp. [0174]; e.g., the primary reference reads on Applicant’s claimed limitation of a “parameter” indicating “read-optimized or write-optimized” for a structured data set, as a “read-only mode” is used for referenced information accessed by users, except when participating in correcting invalid values where multiple users potentially need access to the same information, but with different source entitlement rights). 
As for Claim 17, Adinolfi teaches, wherein validating that the values of the parameters and the logical rules for transforming the plurality of the data feeds are not inconsistent for each data feed comprises performing a check on feed-specific metadata specifying a key surrogation rule and load-specific metadata specifying a data historization rule (see pp. [0385-00386]; e.g., the primary reference teaches of performing an “automatic cleansing phase”, which uses normalized data as input from a previous normalization process, and checks for missing data, garbled data, range data values out of expected range” considered equivalent to Applicant’s “key surrogation rule”}, rate of change for data values, compatibility with well known referred entities of similar target description, and the like, providing evidence that a check is performed for inconsistencies within data.  The checks are based on the information contained in the source and target descriptions, such as metadata information corresponding to one or more of a source and target. Additionally, paragraph [0298] provides an example where source feeds are received from at least three vendors within a financial market, utilizing at least entitlement information, sourcing preferences, and requester-specified selection predicates for the delivery of data between vendors {i.e. Vendor A/B/C}. Paragraph [0272] provides teachings into the storage of each item of data at a plurality of sites, as updated entitlement repositories are maintained at each site, covering entitlements of clients attaching at that sites and accounting for “historization” through storage on one or more sites). 
As for Claim 18, the reference of Adinolfi teaches of providing a method for responding to requests for one or more of an on demand dataset, where arriving metadata is processed, where the arriving metadata characterizes sources of data, tenants, clients of the utility and entitlements of particular clients to data from particular sources and value-add services.
Adinolfi does not appear to recite the limitations of, “wherein the executable data processing application is further configured to load the transformed data into the structured dataset”.

The combined Adinolfi and Siebel references are considered analogous art for being within the same field of endeavor, which is big data analytics and data integration.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the generation of rules pertaining to the transformation of data and compliance with one or more standards, as taught by Siebel, with the method of Adinolfi, in order to provide an approach which extends existing applications at the same time it allows for the development of entirely new applications that are highly targeted and responsive to the explosion of new business process requirements. (Siebel; [0072]) 

As for Claim 19, the reference of Adinolfi teaches of providing a method for responding to requests for one or more of an on demand dataset, where arriving metadata is processed, where the arriving metadata characterizes sources of data, tenants, clients of the utility and entitlements of particular clients to data from particular sources and value-add services.
Adinolfi does not appear to recite the limitations of, “executing, by the runtime environment, the executable application”, “receiving the source data comprising a data 
Siebel teaches, further comprising: executing, by the runtime environment, the executable application (see pp. [0177-0179]; e.g., the Siebel reference teaches of providing at least a “type metadata component”, which causes a “type system” to merge definitions for different layers at runtime to generate composite types, including metadata from all three layers {i.e. “entity layer, an application layer, and a UI layer”} of a distributed system including the “type system”.  The composite typesare used to construct or generate object instances for specific entities, functions, etc. Composite types include an entity definition, an application logic function {i.e. considered equivalent to Applicant’s generated “executable data processing application”}, and one or more UI view definitions for processing by business logic, for example), the executing including: 
receiving the source data comprising a data feed from one or more data sources (see pp. [0146-0147]; e.g., the reference of Siebel teaches of receiving source data in the form of one or more data feeds from one or more data sources.  An “integration component” includes one or more servers, nodes, or other resources that receive disparate data provided from a wide range of data sources, such as social media and census data and/or crowd source data from sensors, for example.  Additionally, at least paragraph [0470] teaches of utilizing “data feeds” utilizing the platform providing for monitoring and analyzing machine data); and 
transforming the source data into the transformed data that satisfies the one or more standards (see pp. [0103], [0155] ; e.g., the reference of Siebel teaches of one or Canonical data models” which “...may provide a foundation for a company's data structure, using the XML data exchange standard for the relevant industry”, reading on Applicant’s claimed limitation as data is transformed to conform to a particular standard in accordance with one or more data models incorporating corresponding rules); 
loading the transformed data in compliance with the data rules into the structured database (see pp. [0209]; e.g., as stated within the cited paragraph [0209], once canonical transformations are defined and deployed, at least the “integration component” can be used to deliver data to the platform for loading into data sources, reading on Applicant’s claimed limitation). 
The combined Adinolfi and Siebel references are considered analogous art for being within the same field of endeavor, which is big data analytics and data integration.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the generation of rules pertaining to the transformation of data and compliance with one or more standards, as taught by Siebel, with the method of Adinolfi, in order to provide an approach which extends existing applications at the same time it allows for the development of entirely new applications that are highly targeted and responsive to the explosion of new business process requirements. (Siebel; [0072])

As for Claim 20, Adinolfi teaches, A system for generating an executable data processing application to transform and load data into a structured dataset for storing data from one or more networked data sources, the system comprising: 
an interface {i.e. “interface of different client trade execution systems to the reference data utility 1”}  configured to receive at least one metadata file that specifies values for parameters and logical rules for transforming data feeds (see pp. [0212-0214]; e.g., the reference of Adinolfi provides a method for responding to requests for one or more of an on demand dataset, where “arriving metadata” {i.e. the received “at least one metadata file”, as taught by Applicant} is processed, where the arriving metadata characterizes sources of data, tenants, clients of the utility {i.e. “reference data utility”/”utility”; pp. [0135]} and entitlements of particular clients to data from particular sources and value-add services.  According to paragraph [0212], the “utility” maintains current metadata on sources, clients, and entitlements in order to adapt its configuration, and to control the processing of all other requests.  New metadata information {i.e. arriving metadata} characterizing a source is handled by creating or updating at least a “source profile”, where the source profile contains “control information needed to cleanse, quality enhance, and transform data from that source into repository entity fields”, for example, reading on Applicant’s claimed limitation, as metadata is received and includes control information {i.e. considered equivalent to Applicant’s “ruleset mappings specifying logical rules”}), 

loading the results into a structured dataset (see pp. [0408]; e.g., the primary reference teaches of employing standard extract-transform-load (ETL) processes for source items which have already been extracted from the original source dataset, and selecting them one by one to be normalized {i.e. structure modifications, code lookups, application of standards}.  Changes are made at a source item level {i.e. structural} and/or attribute level {i.e. data format}, and are recorded as annotations in the ETSDT at the source item level.  As stated within at least paragraph [0452], the invention, “...provides the capability for the customer to specify the output format for delivery of the data in customer specific format or an industry standard format. The invention allows for delivery of information to a customer to take the form of loading the identified data into a data mart own by that customer”, thus, loading identified data into a data mart is considered equivalent to Applicant’s “loading the results into a structured dataset”.  As stated within the applied 35 USC 112 rejection above, the phrase, “loading the results” or the act of “loading”, is not supported within Applicant’s claim language, nor elaborated upon within the provided Disclosure, and it is not clear as to what “the 
a configurator configured to: validate that the values of the parameters and the logical rules for transforming the plurality of the data feeds are not inconsistent for each data feed (see pp. [0381], [0385-0386], [0510-0512]; e.g., the primary reference teaches of performing an “automatic cleansing phase”, which uses normalized data as input from a previous normalization process, and checks {i.e. considered equivalent to Applicant’s “validating” step} for missing data {i.e. inconsistencies}, garbled data, “data values out of expected range” (range tolerance), rate of change for data values, compatibility with well known referred entities of similar target description, and the like, providing evidence that a check is performed for inconsistencies within data, consistent with Applicant’s claimed “validating” step.  Earlier text of paragraphs [0373-0378] teach of providing at least “attribute validation processing” including at least “protocol and format handling” and verification that the source attribute values conform to one or more of a source description, reading on Applicant’s claimed limitation, as verification of attribute values is performed along with protocol and format handling considerations, considered equivalent to Applicant’s “validating...the values of the parameters”).
The reference of Adinolfi does not appear to recite the limitations to, “generate data rules that specify one or more standards in accordance with the validated values of the parameters and the validated logical rules for transforming each data feed of the data feeds into a transformed record for loading into the structured dataset”, “an application generation engine configured to generate an executable data processing application for a runtime environment”, “the executable data processing application 
The reference of Siebel recites the limitations to, “generate data rules that specify one or more standards in accordance with the validated values of the parameters and the validated logical rules for transforming each data feed of the data feeds into a transformed record for loading into the structured dataset” (see pp. [0177-0179]; e.g., the reference of Siebel serves as an enhancement to the teachings of Adinolfi by teaching of a distributed system including at least a “type system” logically separated into three or more distinct layers {i.e. “entity layer, an application layer, and a UI layer”}, where at least the entity layer may define “validation parameters” {i.e. considered equivalent to Applicant’s “validated values of the parameters”} for base data or entity types, with validation parameters including requiredness properties for fields or other properties of the type, and may indicate how a type or value in the type may be updated.  Paragraph [0323] teaches of the utilization of “Industry data” by at least an “enterprise Internet-of-Things application development platform”, where the “industry data” is compiled, aggregated into consolidated views, and benchmarked against “industry standards” as well as internal benchmarks of an enterprise, thus, specifying at least one “standard” being adhered to, as well as internal benchmarks.  According to at least paragraphs [0334] & [0359], data validation rules {i.e. considered equivalent to Applicant’s “validated logical rules”} may be used by one or more processing nodes to determine whether data is complete, allowing for estimation and/or interpolation to be used for filling in missing data, for example, and allowing for the transformation of 
“an application generation engine configured to generate an executable data processing application for a runtime environment” (see pp. [0177-0179]; e.g., the Siebel reference teaches of providing at least a “type metadata component”, which causes a “type system” to merge definitions for different layers at runtime to generate composite types, including metadata from all three layers {i.e. “entity layer, an application layer, and a UI layer”} of a distributed system including the “type system”.  The composite typesare used to construct or generate object instances for specific entities, functions, etc. Composite types include an entity definition, an application logic function {i.e. considered equivalent to Applicant’s generated “executable data processing application”}, and one or more UI view definitions for processing by business logic, for example), 
the executable data processing application configurable to: 
“receive source data comprising a data feed from one or more data sources” (see pp. [0146-0147]; e.g., the reference of Siebel teaches of receiving source data in the form of one or more data feeds from one or more data sources.  An “integration component” includes one or more servers, nodes, or other resources that receive disparate data provided from a wide range of data sources, such as social media and census data and/or crowd source data from sensors, for example.  Additionally, at least paragraph [0470] teaches of utilizing “data feeds” utilizing the platform providing for monitoring and analyzing machine data); and 
Canonical data models” which “...may provide a foundation for a company's data structure, using the XML data exchange standard for the relevant industry”, reading on Applicant’s claimed limitation as data is transformed to conform to a particular standard in accordance with one or more data models incorporating corresponding rules). 
The combined Adinolfi and Siebel references are considered analogous art for being within the same field of endeavor, which is big data analytics and data integration.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the generation of rules pertaining to the transformation of data and compliance with one or more standards, as taught by Siebel, with the method of Adinolfi, in order to provide an approach which extends existing applications at the same time it allows for the development of entirely new applications that are highly targeted and responsive to the explosion of new business process requirements. (Siebel; [0072])
see pp. [0521-0523]; e.g., method for implementation integrating hardware and software components).


Claim 38 amounts to a non-transitory computer readable media executing instructions that, when executed by one or more processors, performs the steps of Independent Claim 1.  Accordingly, Claim 38 is rejected for substantially the same reasons as presented above for Claim 1, and based on the references’ disclosure of the necessary supporting hardware and software (Adinolfi; see pp. [0521-0523]; e.g., method for implementation integrating hardware and software components).


Claims 2 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adinolfi et al (USPG Pub No. 20060235714A1; Adinolfi hereinafter) in view of Siebel et al (USPG Pub No. 20170006135A1; Siebel hereinafter) further in view of Singh et al (USPG Pub No. 20190138524A1; Singh hereinafter).

As for Claim 2, the reference of Adinolfi teaches of providing a method for responding to requests for one or more of an on demand dataset, where arriving 
The combined Adinolfi and Siebel references are considered analogous art for being within the same field of endeavor, which is big data analytics and data integration.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the generation of rules pertaining to the transformation of data and compliance with one or more standards, as taught by Siebel, with the method of Adinolfi, in order to provide an approach which extends existing applications at the same time it allows for the development of entirely new applications that are highly targeted and responsive to the explosion of new business process requirements. (Siebel; [0072])
Adinolfi and Siebel do not explicitly recite the limitation of, “wherein the executable data processing application comprises a dataflow graph, a dataflow subgraph, or a plurality of dataflow graphs”.
Singh teaches, “wherein the executable data processing application comprises a dataflow graph, a dataflow subgraph, or a plurality of dataflow graphs” (see pp. [0033], [0314]; e.g., the reference of Singh serves as an enhancement to the teachings of the Adinolfi and Siebel references by providing for the utilization of at least a “Data Flow Graph” based on logic used for distributing stream analytics operations within communications between at least any two DSAS-SAE components {i.e. “Data Stream Analytics Service Stream Analytics Engine”: IBM Infosphere Stream, Apache Storm}.  
The combined references of Adinolfi, Siebel and Singh are considered analogous art for being within the same field of endeavor, which is big data analytics with data integration, and data management utility services.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of one or more of a Data Flow Graph, as taught by Singh, with the methods of Siebel and Adinolfi, because current service layers lack a standardized service to provide data stream analytics capabilities. (Singh; pp. [0066])
Claim 21 amounts to a system executing instructions that, when executed by one or more processors, performs the steps of Claim 2.  Accordingly, Claim 21 is rejected for substantially the same reasons as presented above for Claim 2, and based on the references’ disclosure of the necessary supporting hardware and software (Adinolfi; see pp. [0521-0523]; e.g., method for implementation integrating hardware and software components).




Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Gould et al (US Patent No. 8,868,580B2) teaches data profiling. 
** Esmaeilzadeh et al (USPG Pub No. 20190287017A1) teaches methods and systems for integrating machine learning/analytics accelerators and relational database systems.
**Zejda et al (US Patent No. 11,003,429B1) teaches compile-time scheduling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								10/26/2021